Exhibit AMENDMENT NO. 1 TO CONVERTIBLE NOTE PURCHASE AGREEMENT AND SECURITY AGREEMENT This Amendment No. 1 to Convertible Note Purchase Agreement and Security Agreement is entered into as of July 4, 2008 (this “Amendment”), by and between PureDepth, Inc. (the “Company”) and K One W One Limited (the “Purchaser”). RECITALS WHEREAS, the Company and the Purchaser are parties to that certain Convertible Note Purchase Agreement dated as of February 4, 2008 (the “Purchase Agreement”) and to that certain Security Agreement dated as of February 4, 2008 (the “Security Agreement’).The parties desire to amend each of the Purchase Agreement and the Security Agreement in accordance with the terms of this Amendment. NOW, THEREFORE, the parties agree as follows: 1.
